Citation Nr: 0534285	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  91-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by chest pain, to include coronary artery disease.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran retired from active duty in March 1989 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In summary, the Board remanded this case to the RO in June 
1991, January 1993, and January 1996.  After the RO returned 
the case to the Board from the January 1996 remand, in April 
2003, the Board undertook additional development on its own 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This practice was 
invalidated in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in 
September 2003, the Board remanded the case to the RO for the 
additional development.  The case was recently returned to 
the Board.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate chronic hypertension or coronary artery disease to 
the veteran's military service on any basis.

2.  The competent and probative medical evidence associates 
the veteran's chest pain with the veteran's service-connected 
somatization disorder; however, alone such chest pain does 
not constitute a disability for which service connection may 
be granted.




CONCLUSIONS OF LAW

1.  Chronic hypertension or coronary artery disease was not 
incurred in or aggravated by active service, and neither 
hypertension nor coronary artery disease may be presumed to 
have incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002), 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  The veteran's chest pain does not represent a disability 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110 (West 2002), 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the November 1989 rating decision, October 
1990 statement of the case, and the March 1992, April 1992, 
September 2002, and November 2004 supplemental statements of 
the case apprised the veteran of the information and evidence 
needed to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in September 2002 and March 2004 letters 
taken together informed the veteran of the provisions of the 
VCAA and advised him to identify any evidence in support of 
his claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in June 2003 that 
further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The VCAA letters read together specifically 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio, supra. 

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence 


in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the March 2004 
letter had a specific reference on page 1 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.   With respect to the content of the 
respective VCAA notices, they did contain language that 
invited the veteran to submit evidence he felt would support 
his claims.  Thus the Board finds that the appellant did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran received 
several VA examinations that contained competent medical 
opinions regarding a nexus between his military service and 
hypertension and coronary artery disease, and the etiology of 
his chest pain.  The medical opinions addressed the specific 
questions the Board posed in order to provide a record that 
would support an informed determination.  Stegall v. West, 11 
Vet. App. 268 (1998). 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claims for 
service connection.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  However, the veteran's 
continuous service during a period of war and peacetime, and 
post-service development of a presumptive disease such as 
cardiovascular disease including hypertension to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding service connection for hypertension, at a minimum, 
there must be a current diagnosis of a disability to support 
a claim for service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for hypertension may be denied on the 
basis that there is no current diagnosis of hypertension, and 
the record does not show the diagnosis being established on 
any examination since military service.  Indeed, the VA 
examiner in July 1989 reported no evidence of hypertension 
and subsequent formal examinations in April 1997 and July 
2003 returned essentially the same conclusion.  

The Board notes that the veteran stated to the VA examiner in 
1989 that the military retirement examination found 
borderline blood pressure.  However, the examination report 
did not mention hypertension and there was no history of high 
blood pressure then or previously.  The VA examiner for 
hypertension in July 2003 carefully reviewed the record and, 
as the examiner noted, the record does show random single 
value elevations in a great number of normal readings, 
including those in the service medical records.  The 
examiner's conclusion that a diagnosis of hypertension has 
not been appropriate at any time was based upon a careful 
analysis of a record that contained numerous recorded 
readings and several comprehensive examinations.  As such it 
is entitled to significant probative weight.  It was 
consistent with the examination in April 1997 that found no 
significant cardiovascular disease, and the initial VA 
examination in 1989.  Although subsequently dated VA clinical 
records refer to hypertensive vascular disease and borderline 
high blood pressure, there is no competent medical nexus 
opinion to warrant further examination.  The references 
appear consistent with other such isolated references as the 
VA examiner noted.  Furthermore, the necessity of another 
medical examination/opinion does not attach where as here a 
veteran simply relates a disorder to military service and 
there is no competent medical opinion relating it to service 
or other competent evidence he suffered an event or injury 
that may be associated with symptoms he reported.  See Duenas 
v. Principi, 18 Vet. App. 514, 519-20 (2004).

The Board must emphasize that the complained of chest pain is 
being recognized as manifestations of psychiatric illness and 
is considered in establishing the service-connected rating.  
See for example 38 C.F.R. §§ 3.303(b), 3.310(a), 4.14 and 
Allen v. Brown, 7 Vet. App. 439 (1995).  See, e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted).  It is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  Thus, 
the VA examiner for heart disease in July 2003 opined it was 
more likely than not that the veteran's chest pain was 
related to the service-connected somatization disorder.  The 
examiner reviewed the record beginning with military service 
and opined that coronary artery disease was not related to 
service on a direct or presumptive basis.  The examiner noted 
the diagnosis was reported initially in 2001.  Furthermore, 
the opinion did not associate the veteran's chest pain with 
coronary artery disease.  Therefore, in this case, it is 
reasonable to conclude the chest pain he experiences is a 
symptom related to his psychiatric disability, which 
represents the identifiable underlying condition for which 
service connection has been granted.  The symptom alone 
cannot constitute a disability that is subject to service 
connection, and it has not been associated with another 
confirmed disability.   Furthermore, the VA medical examiner 
in April 1997 opined the chest pain as described was not 
suggestive of coronary artery disease.  The VA examiner in 
1989 did not report a diagnosis of cardiovascular disease.

The appellant did not challenge the specific conclusions 
regarding hypertension, coronary artery disease or the 
opinion regarding the etiology of his chest pain with any 
competent medical evidence in response to the recent VA 
opinions that found no military service related disorder.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. 
West, 13 Vet. App. 178, 185 (1999) and Struck v. Brown, 
9 Vet. App. 145, 155 (1996).  Furthermore, the weight of a 
medical opinion is enhanced where as here that opinion is not 
ambivalent or based on an accurate factual premise.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, here there is no competent nexus evidence to 
outweigh, or to reasonably question, the conclusions of the 
VA examiners against service connection. 

For the reasons stated herein, the VA opinions against 
service connection are entitled to outcome determinative 
weight in view of the thorough consideration of an extensive 
medical record, as well as the clearly stated rationale for 
the opinions.  The opinions place the preponderance of the 
evidence clearly against the claims, and the benefit of the 
doubt rule is not applicable.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability manifested 
by chest pain, to include coronary artery disease is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


